Citation Nr: 0309207	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  O1-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for trochanteric bursitis and right sacroiliitis with 
degenerative sclerosis of the right sacroiliac joint.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1996 to 
April 2000.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 10 
percent rating for trochanteric bursitis and sacroiliitis of 
the right hip.  The veteran is contesting that evaluation.

In July 2001, the Board remanded this case for further 
evidentiary development.  Upon thorough review of the record, 
the Board finds that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The former representative's August 2000 statement raised 
informal claims of service connection for left ankle sprain, 
onychomycosis of both feet, an appendectomy scar, residuals 
of mole removals, and a low back disability, including 
sacroiliitis.  In July 2001, the Board referred these matters 
to the RO for initial adjudication.  By January 2003 rating 
decision, the RO addressed these issues.  In part, it is 
significant to note that the RO granted a service connection 
and a separate evaluation for a low back disability , 
classified as degenerative disc disease, L4-5 and L5-S1, disc 
bulge at L4-5, with chronic low back pain, lumbar 
instability, right dysfunction, and sacroiliitis.  The 
veteran has not expressed any disagreement with this action.  


FINDING OF FACT

The veteran's right hip disability is manifested by no more 
than motion that is limited to 45 degrees.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5019-5252 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit enumerated 
above.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, and June 2001 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in January 2003 supplemental statement of 
the case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical examinations as well as a VA examination 
report.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On November 1999 private medical examination, the examiner 
noted that right hip range of motion was from zero to 105 
degrees of flexion, external rotation from zero to 28 
degrees, and internal rotation of zero to 12 degrees.  The 
examiner diagnosed right hip arthrosis with possible early 
degenerative changes.

On June 2000 VA examination, the veteran complained of daily 
pain on the lateral aspect of and anterior aspect of the 
right hip with standing.  Right hip range of motion was 
generally reduced.  Flare-ups of pain occurred approximately 
10 days a month.  He indicated that he lost 30 to 40 degrees 
of flexion during flare-ups due to pain.  There was also 
increased weakness in the right leg during flare-ups.  

By August 2000 rating decision, the RO granted service 
connection for trochanteric bursitis and sacroiliitis of the 
right hip evaluated as 10 percent disabling.  Subsequently, 
the veteran appealed the initial rating.

A November 2000 radiologic report indicated right sacral 
ileitis.  

On February 2002 VA examination of the joints, straight leg 
raise was accomplished to 55 degrees bilaterally.  There was 
tenderness anterior to the sciatic nerve, but there was no 
tenderness over the trochanteric bursa.  X-ray studies 
revealed minimal narrowing of the L5-S1 disc space.  The 
right sacroiliac joint was normal.  The examiner indicated 
that he did not believe that the veteran suffered from 
trochanteric bursitis.  As well, the examiner did not think 
that the veteran had a sacroiliac joint problem and that the 
sclerosis in the sacroiliac joint was a normal variation.  
However, the examiner opined that the veteran had chronic 
lumbosacral instability.

September 2002 private medical records reflected an 
impression of right sacroiliitis.

An October 2002 X-ray study report reflected minor 
degenerative disc disease at L4-5 and L5-S1.  An October 2002 
private medical examination report indicated right sacroiliac 
dysfunction with chronic low back pain.

Service connection was granted for a low back disability, to 
include sacroiliitis, by rating action of January 2003; a 40 
percent evaluation was assigned.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  Reasonable doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2002).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.27 (2002) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.




Analysis

The veteran's right hip disability is rated 10 percent 
disabling under Diagnostic Code 5019-5252.  See 38 C.F.R. 
§ 4.20.  In addition, the veteran has been granted a separate 
40 percent evaluation for the back component of his 
disability.  

Under Diagnostic Code 5019, bursitis is rated as degenerative 
arthritis based on limited motion of the affected parts.  
Diagnostic codes that contemplate limited hip motion include 
5250, 5251, 5252, and 5253.

Normal hip range of motion is from zero to 125 degrees of 
flexion and zero to 45 degrees of abduction.  38 C.F.R. 
§ 4.71a, Plate II.

Diagnostic Code 5250 provides a minimum rating of 60 percent 
for favorable hip ankylosis in flexion at an angle between 20 
and 40 degrees and slight adduction or abduction.  A 70 
percent rating is assigned for intermediate hip ankylosis.  A 
maximum rating of 90 percent is assigned for unfavorable hip 
ankylosis, characterized as extremely unfavorable ankylosis, 
the foot not reaching ground, crutches necessitated.  
Diagnostic Code 5250 is inapplicable because the veteran does 
not suffer from right hip ankylosis.  As well, the clinical 
findings and complaints of record do not demonstrate that the 
degree of right hip impairment or limited motion is 
comparable to ankylosis.  For instance, the primary complaint 
is pain during flare-ups, but the record is silent with 
respect to the use of or need for crutches, braces, canes or 
corrective shoes for bursitis of the hips.

Diagnostic Code 5251 contemplates limitation of thigh 
extension.  A sole rating of 10 percent is warranted when 
extension is limited to 5 degrees.  Based on the foregoing, 
Diagnostic Code 5251 is inapplicable because the evidence 
does not reflect such limitation of right thigh motion.

Diagnostic Code 5252 contemplates limitation of thigh 
flexion, and a 10 percent rating is assigned when it is 
limited to 45 degrees.  Flexion limited to 30 degrees is 
rated as 20 percent disabling.  When flexion is limited to 20 
degrees, a 30 percent rating is assigned.  A maximum rating 
of 40 percent is assigned when flexion is limited to 10 
degrees.  Pursuant to a review of the record, the Board 
concludes that a 20 percent evaluation is not warranted under 
Diagnostic Code 5252.  Although right hip range of motion has 
been described as "generally limited," the evidence 
outlined above does not demonstrate that right hip range of 
motion is limited to the 30 degrees required for a 20 percent 
evaluation.

Diagnostic Code 5253 contemplates impairment of the thigh.  A 
10 percent rating is assigned for limited rotation of the 
thigh manifested by the inability to toe-out more than 15 
degrees for the affected leg.  A 10 percent rating is also 
assigned for limited adduction manifested by the inability to 
cross the legs.  A maximum rating of 20 percent is assigned 
for limited abduction manifested by motion lost beyond 
10 degrees.  An evaluation under this code is not warranted 
because the evidence does not reveal a right-sided inability 
to toe-out more than 15 degrees.

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 in light of the Court's ruling in DeLuca, supra.  
The provisions of 38 C.F.R. § 4.59 have also been considered.  
In that regard, the veteran has complained of pain, 
fatigability, and flare-ups in his right hip.  The Board 
recognizes that clinicians have noted the presence of pain 
during falre-ups, as well as instability and the like.  
However, the Board finds that an additional evaluation for 
pain and limitation of function under these codes is not 
appropriate in this instance.  The veteran has already been 
compensated for his right hip disability under Diagnostic 
Code 5019-5252.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The rating schedule may not be employed 
as a vehicle for compensating a claimant twice or more for 
the same symptomatology; such a result would overcompensate 
him for the actual impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As evident from the foregoing, consideration has given to the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2002) whether or not raised by the veteran, as 
required by Schafrath.  However, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of right 
hip disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.

An extraschedular evaluation is not warranted, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that because the veteran is appealing an 
initial rating, he is entitled to a staged rating.  See 
Fenderson, supra.  However, as the level of the veteran's 
right hip disability does not appear to have fluctuated over 
the appellate period, a 10 percent rating is applicable 
throughout.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  As outlined herein, none of the 
diagnostic codes governing limitation of motion of the hips 
provides a basis for an evaluation greater than 10 percent 
for the veteran's service-connected right hip disability.  




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

